DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/08/2022 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-5, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2017/0243544) in view of Sano et al. (U S2005/0017929).
As to Claim 1, Kimura et al. discloses A pixel circuit, comprising: a first thin film transistor (fig.5- sampling transistor Tr1; para.0087,0105), a second thin film transistor (fig.5- driving transistor Tr2; para.0085), a first storage capacitor (fig.5- storage capacitor Cs; para.0090), a second storage capacitor (fig.5- capacitor C1; para.0108), and an organic light-emitting diode (fig.5-organic EL element 21; para.0083); 
wherein a gate of the first thin film transistor is electrically connected to a scan signal (fig.5- gate of Tr1 connected to writing scan signal WS; para.0095), a source of the first thin film transistor is electrically connected to a data signal (fig.5- source of Tr1 connected to data signal Vsig; para.0074-0075,0087), a drain of the first thin film transistor is directly connected to a gate of the second thin film transistor (fig.5- drain of Tr1 directly connected to gate of driving transistor Tr2), and is electrically connected to a first end of the first storage capacitor (fig.5- drain of Tr1 connected to first end of storage capacitor Cs) and a first end of the second storage capacitor (fig.5- drain of Tr1 connected to first end of capacitor C1); 
wherein a source of the second thin film transistor is electrically connected to a positive power supply voltage (fig.5- source of diving transistor Tr2 connected to Vcc), and a drain of the second thin film transistor is electrically connected to an anode of the organic light-emitting diode (fig.5- drain of driving transistor Tr2 connected to anode of organic EL element 21); 
wherein a cathode of the organic light-emitting diode is electrically connected to a negative power supply voltage (fig.5- cathode of organic EL element 21 connected to Vss); 
wherein the first end of the first storage capacitor is electrically connected to the drain of the first thin film transistor (fig.5- drain of Tr1 connected to first end of storage capacitor Cs), and a second end of the first storage capacitor is electrically connected to the source of the second thin film transistor (fig.5- second end of storage capacitor Cs connected to source of driving transistor Tr2); and 
wherein the first end of the second storage capacitor is electrically connected to the drain of the first thin film transistor (fig.5- first end of capacitor C1 connected to drain of Tr1), and the second end of the second storage capacitor directly receives a control signal (fig.5-second end of capacitor C1 connected to driving signal Az; para.0108), 
wherein the control signal is varied in response to the scan signal (fig.6-para.0111, 0116- the driving signal AZ is brought to a non-active state after writing of the signal voltage Vsig, when scan signal is active state, where the timing in which driving signal AZ is brought into non-active state may be set to a time in which the WS is non-active (i.e. t17)). 
	Kimura et al. does not expressly disclose a second storage capacitor (i.e. capacitor C1 is a storage capacitor).
Sano et al. discloses a storage capacitor (fig.1- storage capacitor 24). Sano also discloses where one end of the storage capacitor is connected to the drain of transistor 20 (fig.1- transistor 20) and the other end is connected to pulse drive signal line, where the pulse drive is varied in response to the scan signal (para.0053-0054).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Kimura et al. by implementing a storage capacitor as disclosed by Sano et al., the motivation being to provide compensation for the variation in threshold voltage of the driving transistor (para.0053- Sano).

As to Claim 3, Kimura et al. in view of Sano et al. disclose wherein each of the first thin film transistor and the second thin film transistor is any one of a low temperature polysilicon thin film transistor, an oxide semiconductor thin film transistor, and an amorphous silicon thin film transistor (Sano-para.0070).

As to Claim 4, Kimura et al. in view of Sano et al. disclose wherein the control signal is provided by an external timing controller (Kimura-para.0149- driving scanning unit 60 which outputs the drive signal Az, may be provided in the control unit of the device).

As to Claim 5, Kimura et al. in view of Sano et al. disclose wherein the first thin film transistor provides a constant driving current for the organic light-emitting diode (Kimura-para.0090,0092- constant current is provide to the organic EL element when signal voltage Vsig is written into the storage capacitor Cs and driving transistor is in a floating state; Sano-paras.0049-0050- constant current is provided to the organic EL device in response to the data voltage stored into the storage capacitor).

As to Claim 13, Kimura et al. in view of Sano et al. disclose A display panel, comprising the pixel circuit according to claim 1 (Kimura-figs.2-para.0037; figs. 12-16).

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2017/0243544) in view of Sano et al. (U S2005/0017929), further in view of Chen et al. (US 2018/0374421).
As to Claim 2, Kimura et al. in view of Sano et al. do not expressly disclose wherein a capacitance value of the second storage capacitor is 1/7 of a capacitance value of the first storage capacitor.
Chen et al. discloses a capacitance value of capacitor C11 is less than the capacitance value of capacitor C12 (para.0046).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Kimura et al. in view of Sano et al., with the teachings of Chen et al., such that a capacitance of second storage capacitor (Kimura-fig.5-C1; Sano-fig.1-C24) is less than capacitance of first storage capacitor (Kumura-fig.5-Cs), as disclosed by Chen et al., the motivation being eliminate the influence of the threshold voltage on the light emitting diode, thus improving the display uniformity of the panel and the luminous efficiency. 

Claim(s) 14, 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2017/0243544) in view of Sano et al. (U S2005/0017929), further in view of AAPA (applicant’s admitted prior art-Fig.1, para.0004-0006 of instant specification).
As to Claim 14, Kimura et al. in view of Sano et al. do not expressly disclose, but AAPA discloses: wherein the display panel comprises an under-screen camera region (fig.1-para.0004- region where blind hole 97 and the camera 98 is positioned is an under screen camera region) and a display region arranged around the under-screen camera region (fig.1- light emitting layer 93, encapsulation layer 94, cover plate 96; para.0004- a lens can be hidden under a displayable region of the screen), and the pixel circuit is arranged in the under-screen camera region (fig.1-array substrate 92; para.0004-0005).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Kimura et al. in view of Sano et al., with the teachings of AAPA, the motivation being to provide a display panel capable of incommoding a front camera, and provide image capturing.

As to Claim 16, Kimura et al. in view of Sano et al., as modified by AAPA, disclose wherein each of the first thin film transistor and the second thin film transistor is any one of a low temperature polysilicon thin film transistor, an oxide semiconductor thin film transistor, and an amorphous silicon thin film transistor (Sano-para.0070).

As to Claim 17, Kimura et al. in view of Sano et al., as modified by AAPA, disclose wherein the control signal is provided by an external timing controller (Kimura-para.0149- driving scanning unit 60 which outputs the drive signal Az, may be provided in the control unit of the device).

As to Claim 18, Kimura et al. in view of Sano et al., as modified by AAPA, do not expressly disclose wherein the first thin film transistor provides a constant driving current for the organic light-emitting diode (Kimura-para.0090,0092- constant current is provide to the organic EL element when signal voltage Vsig is written into the storage capacitor Cs and driving transistor is in a floating state; Sano-paras.0049-0050- constant current is provided to the organic EL device in response to the data voltage stored into the storage capacitor).

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kimura et al. (US 2017/0243544) in view of Sano et al. (U S2005/0017929), further in view of further in view of AAPA (applicant’s admitted prior art-Fig.1, para.0004-0006 of instant specification), and further in view of Chen et al. (US 2018/0374421).
As to Claim 15, Kimura et al. in view of Sano et al., as modified by AAPA, do not expressly disclose wherein a capacitance value of the second storage capacitor is 1/7 of a capacitance value of the first storage capacitor.
Chen et al. discloses a capacitance value of capacitor C11 is less than the capacitance value of capacitor C12 (para.0046).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Kimura et al. in view of Sano et al., as modified by AAPA, with the teachings of Chen et al., such that a capacitance of second storage capacitor (Kimura-fig.5-C1; Sano-fig.1-C24) is less than capacitance of first storage capacitor (Kumura-fig.5-Cs), as disclosed by Chen et al., the motivation being eliminate the influence of the threshold voltage on the light emitting diode, thus improving the display uniformity of the panel and the luminous efficiency. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because new grounds rejection are applied as necessitated by amendment.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DISMERY E. MERCEDES whose telephone number is (571)272-7558. The examiner can normally be reached Monday-Friday, 9am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ke Xiao can be reached on 571-272-7776. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DISMERY MERCEDES/               Primary Examiner, Art Unit 2627